Name: Commission Regulation (EEC) No 3149/81 of 30 October 1981 on the classification of goods within subheading 38.19 T of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 4.11.1981 EN Official Journal of the European Communities L 314/5 COMMISSION REGULATION (EEC) No 3149/81 of 30 October 1981 on the classification of goods within subheading 38.19 T of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a product consisting of D-glucitol (sorbitol) containing one part per thousand added 1,2-Benzisothiazol-3-one 1,1-dioxide (saccharin); Whereas subheading 38.19 T of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3002/81 (3), refers to D-glucitol (sorbitol) other than that falling within subheading 29.04 C III; Whereas the provisions of Note 1 (a) to Chapter 29 prescribe that the headings of that Chapter are to be taken to apply only to separate chemically defined organic compounds; whereas the addition of one part per thousand l,2-Benzisothiazol-3-one 1,1-dioxide (saccharin) makes it impossible for the product in question any longer to be considered as a separate compound; Whereas in the absence of a more specific heading this product must be classified in heading No 38.19 as a chemical product not elsewhere specified or included; whereas, within heading No 38.19, subheading 38.19 T should be chosen for the product in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of D-Glucitol (sorbitol) containing one part per thousand added l,2-Benzisothiazol-3-one 1,1-dioxide (saccharin) shall fall within Common Customs Tariff heading No 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: T. D-Glucitol (sorbitol) other than that falling within subheading 29.04 C III. Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 301, 22. 10. 1981, p. 1.